Case 4:20-cv-03056-DMR Document 79-3 Filed 09/14/20 Page 1 of 48




                EXHIBIT C
9/12/2020              Case 4:20-cv-03056-DMR Document
                                                  Terms of79-3
                                                           Service Filed   09/14/20 Page 2 of 48
                                                                   | Cash App




                                Cash App

                    Additional Cash Terms of
                    Service
                         General Terms of Service
                         Mobile Check Capture Terms of Service Below




                    General Terms of Service
                    Last updated: April 21, 2020


                    We’ve included annotations in the gray boxes below to
                    emphasize certain portions of our notice and help guide you as
                    you read them. The annotations aren’t summaries, so please
                    take the time to read everything!


                    This page explains our terms for Cash App. By using the service
                    you agree to these terms. If you use the service on behalf of
                    your company, your company agrees to them too.



                    These Additional Cash App Terms of Service (the “Cash
                    Terms”) govern your use of Cash App, a payment service and
                    financial platform (the “Service”) offered by Square, Inc.
                    (“Square,” “we,” “our,” or “us”). By using the Service you agree
                    to be bound by these Cash Terms, the E-Sign Consent, and
                    the General Terms of Service (“General Terms”) and all other

https://cash.app/legal/us/en-us/legal/us/en-us/tos                                                 1/47
9/12/2020              Case 4:20-cv-03056-DMR Document
                                                  Terms of79-3
                                                           Service Filed   09/14/20 Page 3 of 48
                                                                   | Cash App




                    Using the Cash App requires you open an account. You’ll need to
                    be a U.S. resident and at least 18 years old. If you want to use
                    your account balance to send money to another Cash App user,
                    then you’ll need to give us some more information about you,
                    and we’ll need to be able to verify your identity.



                    You must be a resident of the United States, at least 18 years
                    and the age of majority in your State of residence, and you
                    must register for an account (your “Account) to use the
                    Service. Certain features of the Service will only be available
                    for use in the United States. Some features, such as the
                    ability to send money to another Cash App user with the
                    balance in your Account, may be available only if you provide
                    us with certain information about you and we are able to
                    verify your identity.


                    III. Cash App Account and Communication


                    1. Cash App Account


                    Here’s the part where you tell us you own the email or phone
                    number you registered with and that the personal information
                    you provide to us is correct. You agree to cooperate with us so
                    that we can verify your identity. We might use third parties to
                    help us do so.



                    You represent and warrant that you own the email or mobile
                    phone number you register with and all information entered
                    or collected in the course of creating your Account and any
                    information you subsequently add or update from your
https://cash.app/legal/us/en-us/legal/us/en-us/tos                                                 4/47
9/12/2020              Case 4:20-cv-03056-DMR Document
                                                  Terms of79-3
                                                           Service Filed   09/14/20 Page 4 of 48
                                                                   | Cash App

                    settings (“Account Information”) is true and accurate. All
                    Account Information is subject to Square’s Copyright and
                    Trademark Policy.

                    To register, open, use, or upgrade an Account, Square may
                    require that you submit certain Account Information,
                    including but not limited to your name, email address, text-
                    enabled mobile phone number, street address, zip code, date
                    of birth, social security number, and a government issued
                    form of identification to Square.

                    When you first open your Account, it will be a “Restricted
                    Account.” A Restricted Account has all the features and
                    functionality described in these Terms of Service except that
                    you cannot make a payment to another Cash App customer
                    (including a Cash for Business Seller) using your Cash App
                    Balance (defined below). With a Restricted Account you may
                    link an external, U.S.-issued bank account (an “Eligible Bank
                    Account”) (subject to these Terms of Service) to make a
                    payment to another Cash App customer (including payments
                    made to a Cash for Business Seller), and you may transfer
                    funds from your Cash App Balance to your Eligible Bank
                    Account. If you have a Restricted Account and you attempt to
                    make a payment to another Cash App customer from your
                    Cash App Balance, then you will be given the option of
                    upgrading your Account to an “Unrestricted Account”.To
                    upgrade your Account, you will need to provide us with
                    certain personal information so that we can verify your
                    identity. After we verify your identity, your Account will
                    convert to an Unrestricted Account. If you decline to provide
                    us with the information that we request or if we cannot verify
                    your identity to our satisfaction (in our sole judgment and
                    discretion) for any reason, then your Account will remain a
                    Restricted Account and you will not be able to use your Cash
                    App Balance to make payments to other Cash App users.

https://cash.app/legal/us/en-us/legal/us/en-us/tos                                                 5/47
9/12/2020              Case 4:20-cv-03056-DMR Document
                                                  Terms of79-3
                                                           Service Filed   09/14/20 Page 5 of 48
                                                                   | Cash App

                    terms and policies applicable to each Service as set forth
                    below (e.g.the Payment Terms if you are a Cash for Business
                    Seller (defined below)). If you are using the Service on behalf
                    of a business or entity, you acknowledge and agree that you
                    have authority to bind such business or entity and that such
                    business or entity accepts these terms. If you use the Service
                    to transact in Bitcoin, you agree to the Additional Virtual
                    Currency Terms of Service (collectively with the E-Sign
                    Consent, General Terms, Cash Terms and Payment Terms,
                    the “Service Terms”).


                    I. Stored Balance Disclosures




https://cash.app/legal/us/en-us/legal/us/en-us/tos                                                 2/47
9/12/2020              Case 4:20-cv-03056-DMR Document
                                                  Terms of79-3
                                                           Service Filed   09/14/20 Page 6 of 48
                                                                   | Cash App

                    The first time you access your Account using a new device
                    we may require you to authenticate your Account with
                    additional information. If your Account cannot be verified you
                    may be required to set up a new Account.

                    You hereby authorize Square, directly or through third
                    parties, to make any inquiries we consider necessary to
                    validate your identity or authenticate your identity and
                    Account Information and, for Cash for Business Accounts,
                    your company or employer. This may include asking you for
                    further information or documentation about your Account
                    usage or identity, requiring you to take steps to confirm
                    ownership of your email address, mobile phone number or
                    financial instruments, or verifying your information against
                    third party databases or through other sources.

                    In connection with your use of the Service, you may not
                    refuse to (a) cooperate in an investigation concerning activity
                    that potentially violates the law or the Service Terms, (b)
                    provide confirmation of your identity, or (c) provide
                    confirmation of any information you provide us.


                    2. Receipts and Account Statements


                    You can find your transaction receipts and account statements
                    in your Cash App account.



                    You have the right to receive a receipt for some of your Cash
                    App transactions. Such transaction receipts can be found in
                    the activity section of your Cash App and by logging into
                    your Account at Cash.app.

                    You have the right to receive an Account statement. You may
                    view your Account statement by logging into your Account at
https://cash.app/legal/us/en-us/legal/us/en-us/tos                                                 6/47
9/12/2020              Case 4:20-cv-03056-DMR Document
                                                  Terms of79-3
                                                           Service Filed   09/14/20 Page 7 of 48
                                                                   | Cash App

                    Cash.app.

                    You may obtain information about the amount of money you
                    have remaining in your Account and can view your 12-month
                    and 24-month history of Account transactions at
                    www.cash.me/account.


                    3. Error Resolution


                    Contact us if you see any errors or issues with your account. Our
                    contact info is below, along with a description of the process
                    and timeline for us to look into your issue. We’ll need some basic
                    information from you to begin our investigation.



                    In case of errors or questions about your account call us at
                    (855) 949-7782, please note (1) this is the only phone number
                    customers can call for Cash App support, and (2) a Cash App
                    representative will never ask you for your password, PIN,
                    social security number or full debit card number. Or write us
                    at Square, Inc., 1455 Market Street, Suite 600, San Francisco,
                    CA 94103 as soon as you can if you think an error has
                    occurred in your Account. We must allow you to report an
                    error until 60 days after the date you electronically access
                    your Account, if the error could be viewed in your electronic
                    history. In order for us to assess the situation, you will need
                    to tell us:

                         Your name and Account number;
                         Why you believe there is an error, and the dollar amount
                         involved; and
                         Approximately when the error took place.

                    If you tell us orally, we may require that you send us your
                    complaint or question in writing within 10 business days. We
https://cash.app/legal/us/en-us/legal/us/en-us/tos                                                 7/47
9/12/2020              Case 4:20-cv-03056-DMR Document
                                                  Terms of79-3
                                                           Service Filed   09/14/20 Page 8 of 48
                                                                   | Cash App



                        This document requires a PDF plugin to view it in
                        browser. Please view or download the document if it is
                        not displayed above.


                         LF_Stored_Disclosure.pdf                 1 / 1




                        This document requires a PDF plugin to view it in
                        browser. Please view or download the document if it is
                        not displayed above.



                    II. Eligibility


https://cash.app/legal/us/en-us/legal/us/en-us/tos                                                 3/47
9/12/2020              Case 4:20-cv-03056-DMR Document
                                                  Terms of79-3
                                                           Service Filed   09/14/20 Page 9 of 48
                                                                   | Cash App

                    will determine whether an error occurred within 10 business
                    days after we hear from you and will correct any error
                    promptly. If we need more time however, we may take up to
                    45 days to investigate your complaint or question. If we
                    decide to do this, and your Account is registered with us, we
                    will credit your Account within 10 business days for the
                    amount you think is in error, so that you will have the money
                    during the time it takes us to complete our investigation. If
                    we ask you to put your complaint or question in writing and
                    do not receive it within 10 business days, we may not credit
                    your Account.

                    For errors involving new Accounts, as well as point-of-sale
                    transaction, we may take up to 90 days to investigate your
                    complaint of question. For new Accounts, we may take up to
                    20 business days to credit your Account for the amount you
                    think is an error. We will tell you the results within three
                    business days after completing our investigation. If we
                    decide that there was no error, we will send you a written
                    explanation. You may ask for copies of the documents that
                    we used in our investigation. If you need more information
                    about our error-resolution procedures, call us at (855) 949-
                    7782, please note (1) this is the only phone number
                    customers can call for Cash App support, and (2) a Cash App
                    representative will never ask you for your password, PIN,
                    social security number or full debit card number.

                    For purposes of these disclosures, our business days are
                    Monday through Friday. Holidays are not included.


                    4. Your Liability for Unauthorized Transactions


                    Contact us as soon as possible if you think there has been
                    unauthorized activity on your account. Depending on the
https://cash.app/legal/us/en-us/legal/us/en-us/tos                                                 8/47
9/12/2020             Case 4:20-cv-03056-DMR Document   79-3
                                                  Terms of ServiceFiled   09/14/20 Page 10 of 48
                                                                   | Cash App

                    circumstances, if an unauthorized transaction has occurred we
                    may be able to cover you.



                    Please let us know if you believe there is an Unauthorized
                    Transaction on your Account. You could lose all the money in
                    your Account.

                    We will protect you from Unauthorized Transactions in your
                    Account. When this protection applies, we will cover you for
                    the full amount of the Unauthorized Transaction, so long as
                    we were able to complete the Error Resolution procedures
                    described above.

                    An "Unauthorized Transaction" occurs when money is sent
                    from your Account that you did not authorize and that did
                    not benefit you. For example, if someone steals your
                    password, uses the password to access your Account, and
                    sends a payment from your Account, an Unauthorized
                    Transaction has occurred. However, the following are NOT
                    considered Unauthorized Transactions:

                         If you give someone access to your Account (e.g. by giving
                         them your login information) and they use your Account
                         without your knowledge or permission, unless you have
                         notified us that transfers by that person are no longer
                         authorized;
                         If you, or someone else with whom you are acting in
                         concert, act with fraudulent intent; or
                         You reverse engineer or chargeback a transaction made
                         with your Cash Card.


                    5. Our Liability



https://cash.app/legal/us/en-us/legal/us/en-us/tos                                                 9/47
9/12/2020             Case 4:20-cv-03056-DMR Document   79-3
                                                  Terms of ServiceFiled   09/14/20 Page 11 of 48
                                                                   | Cash App




                    We will cover your losses for certain incomplete or incorrect
                    transactions, detailed here.



                    If we do not complete a transaction to or from your Account
                    on time or in the correct amount according to these Cash
                    Terms, we will be liable for your losses or damages. However,
                    there are some exceptions. We will not be liable, for instance:

                         If, through no fault of ours, you have insufficient funds in
                         your Account to complete the transaction;
                         If the ATM where you are making the Transaction or using
                         your Cash Card does not have enough cash;
                         If the Cash App was not working properly and you knew
                         about the breakdown when you started the transaction;
                         If circumstances beyond our control (such as fire or flood)
                         prevent the transaction, despite reasonable precautions
                         that we have taken.


                    6. Funding Sources Used for Payments Made Through the
                    Service

                    You may link an Eligible Bank Account to your Cash App to
                    fund payments made through the Service. Square reserves
                    the right to limit which banks or what types of accounts
                    constitute an Eligible Bank Account. If you choose to link
                    your Eligible Bank Account to your Cash App by providing
                    the username and password you use to access your bank
                    information online, you acknowledge your personal and
                    financial information is being provided to Plaid Inc., that your
                    personal and financial information will be collected,
                    processed, transferred, or stored in accordance with Plaid
                    Inc.’s Privacy Policy, and that you acknowledge and agree to
                    Plaid Inc’s Privacy Policy.
https://cash.app/legal/us/en-us/legal/us/en-us/tos                                                 10/47
9/12/2020             Case 4:20-cv-03056-DMR Document   79-3
                                                  Terms of ServiceFiled   09/14/20 Page 12 of 48
                                                                   | Cash App

                    When you initiate a payment through the Cash App, if you
                    have a Restricted Account, then you will not be able to
                    initiate payments to other Cash App users (including Sellers
                    with Cash for Business accounts) with your Cash App
                    Balance. If you have a Restricted Account and you wish to
                    make a payment to another Cash App customer, you may: (1)
                    use an Eligible Bank Account or Eligible Credit Account; or
                    (2) upgrade to an Unrestricted Account to make the payment
                    with your Cash App Balance.

                    If you have an Unrestricted Account and have sufficient
                    funds in your Cash App Balance to satisfy the full payment
                    amount you can choose whether you want the payment
                    fulfilled by your Cash App Balance, Eligible Bank Account or
                    Eligible Credit Account. If you do not have sufficient funds in
                    your Cash App Balance to cover the full transaction, then you
                    may choose the funding source from your Eligible
                    Transaction Accounts or Eligible Credit Accounts.


                    7. Cashtags


                    You may choose a unique username for Cash App, which will be
                    your “Cashtag.” If you choose a Cashtag that turns out to be too
                    confusing or deceptive, we might require you to change it.



                    You may select a unique alpha-numeric name to identify
                    yourself on the Service (a “Cashtag”). Your Cashtag must
                    accurately and truthfully represent your business or personal
                    identity. You may not select a Cashtag that misleads or
                    deceives others as to your identity or creates an undue risk
                    of chargebacks or mistaken payments. We may require you
                    to change your Cashtag or details of your Account

https://cash.app/legal/us/en-us/legal/us/en-us/tos                                                 11/47
9/12/2020             Case 4:20-cv-03056-DMR Document   79-3
                                                  Terms of ServiceFiled   09/14/20 Page 13 of 48
                                                                   | Cash App

                    Information in our sole discretion, and we may reclaim or
                    make unavailable Cashtags without liability to you.


                    8. Sharing of Your Information

                    We will share Account Information and transaction
                    information, including your name, the amount, and a
                    description, with the other party to your transaction and in
                    accordance with our Privacy Policy.


                    9. Text Messages


                    Here’s where we describe your consent to receive texts from us
                    and your representations regarding texts we send to others
                    relating to your payments.



                    By providing us with a mobile number, you consent to
                    receiving text (SMS) messages from us. If you provide us with
                    the mobile number of any other person or entity when
                    initiating or requesting a payment through the Service, you
                    represent and warrant to us that the person or entity has
                    consented to receive text messages from us related to that
                    payment. Standard text messaging rates may apply based on
                    your plan with your mobile carrier.


                    10. Cash App Fees

                    The fee for using the Cash App are found in the "Stored
                    Balance Disclosures" in Section IV.1 of these Terms. We
                    reserve the right to charge for or change the fees associated
                    with the use of the Cash App at any time subject to these
                    Cash Terms. A fee may be imposed by Square or an ATM
https://cash.app/legal/us/en-us/legal/us/en-us/tos                                                 12/47
9/12/2020             Case 4:20-cv-03056-DMR Document   79-3
                                                  Terms of ServiceFiled   09/14/20 Page 14 of 48
                                                                   | Cash App

                    operator for use of the Cash Card at an ATM, including for a
                    balance inquiry, and by any network used to complete the
                    ATM transaction.


                    11. Cash App Investing


                    If you want to use Cash App to buy stocks you need to sign up
                    with our broker-dealer, Cash App Investing LLC.



                    If you choose to use brokerage services provided by Cash
                    App Investing LLC, a FINRA registered broker-dealer and
                    subsidiary of Square (“Cash App Investing”), you must open a
                    brokerage account with Cash App Investing and agree to
                    their terms and conditions for such account. By using any
                    Cash App Investing services, you authorize and instruct us to
                    follow any instructions provided to us by Cash App Investing
                    on your behalf regarding the transmission or receipt of any
                    funds in your Cash App Balance.


                    IV. Cash App Balance


                    1. General


                    By initiating transactions from your linked bank account or debit
                    card, you are authorizing us to debit those sources. If we incur
                    costs because you have insufficient funds in your account, you
                    will cover those costs.



                    a. Functionality. Your balance consists of the funds you have
                    in your Account that are available for new transactions and
https://cash.app/legal/us/en-us/legal/us/en-us/tos                                                 13/47
9/12/2020             Case 4:20-cv-03056-DMR Document   79-3
                                                  Terms of ServiceFiled   09/14/20 Page 15 of 48
                                                                   | Cash App

                    are not subject to pending transactions (your “Cash App
                    Balance”). You are solely responsible for all funds necessary
                    to complete any payments initiated through the Service. You
                    agree to reimburse Square for any fees, costs, or expenses it
                    incurs as a result of insufficient or unavailable funds in
                    connection with any payment you initiate through the
                    Service.

                    b. Authorization. By instructing us through the Cash App to
                    add funds from an Eligible Bank Account or Direct Deposit
                    (both defined below) or debit card to your Cash App Balance
                    or make any other transfer you authorize us to debit such
                    Eligible Bank Account or debit card for the amount
                    instructed, either in a single or recurring transaction, as
                    applicable.

                    c. Limitations. Square may impose limits on the amount you
                    can keep in your Cash App Balance and reserves the right to
                    change these limits at any time. Funds in your Cash App
                    Balance might not be available to use for all types of
                    transactions. If you have a Restricted Account, then you may
                    not use your Cash App Balance to make payments to other
                    Cash App users (including Cash for Business Sellers) unless
                    you first upgrade to an Unrestricted Account.


                    2. Funding Your Cash App Balance


                    There are several ways you can add funds to your Cash App
                    balance. Each method is described here.



                    a. Eligible Bank Account. You may use funds from your
                    Eligible Bank Account to fund your Cash App Balance.


https://cash.app/legal/us/en-us/legal/us/en-us/tos                                                 14/47
9/12/2020             Case 4:20-cv-03056-DMR Document   79-3
                                                  Terms of ServiceFiled   09/14/20 Page 16 of 48
                                                                   | Cash App

                    b. Direct Deposit. You may direct payments made to you
                    from your employer or otherwise into your Cash App Balance
                    using the bank routing and account number provided to you
                    under the direct deposit program provided by our partner
                    banks (the “Direct Deposit”). Such Direct Deposits are
                    governed by the terms and conditions provided by the
                    applicable bank.

                    c. Debit Card. You may link a debit card to fund your Cash
                    App Balance. To do so, you must have a valid debit card
                    issued by a U.S. bank or financial institution bearing the Visa
                    Inc. (“Visa”), MasterCard International Inc. (“MasterCard”), or
                    DFS Services, LLC (“Discover”) logo. Any such debit card,
                    collectively with your Cash App Balance (if you have an
                    Unrestricted Account) and an Eligible Bank Account, is
                    referred to herein as an “Eligible Transaction Account”.

                    d. P2P Payments Received Through Cash App. You can keep
                    funds received from P2P Payments (defined below) made to
                    you through the Cash App in your Cash App Balance.

                    e.Access to Funds.Certain funding features (such as cash
                    loads and Direct Deposit) may be unavailable or delayed
                    from time to time due to risk-based restrictions, scheduled
                    maintenance, changes to our Services, unforeseen
                    circumstances, or outages.


                    3. Transferring Funds to Your Bank Account


                    You can transfer funds from your Cash App balance out to your
                    bank account. These transfers can take up to three days, or for a
                    fee, be made instantly. We may limit your ability to transfer funds
                    to your bank account, based on the circumstances. For example,
                    we may delay transfers while we screen for fraud or risks. You

https://cash.app/legal/us/en-us/legal/us/en-us/tos                                                 15/47
9/12/2020             Case 4:20-cv-03056-DMR Document   79-3
                                                  Terms of ServiceFiled   09/14/20 Page 17 of 48
                                                                   | Cash App

                    are responsible for all amounts owed on your account even after
                    it is closed.



                    a. Transfers to Your Bank Account. You may electronically
                    transfer funds from your Cash App Balance to an Eligible
                    Bank Account. By selecting an Eligible Bank Account as your
                    deposit source you are requesting that we settle an
                    electronic transfer to your bank account. Square will settle
                    these electronic transfers (via the Automated Clearing House
                    (“ACH”) of NACHA - The Electronic Payment Association
                    (“NACHA”)) to your Eligible Bank Account in the amount you
                    instruct, and you will not be able to cancel the ACH transfer.
                    Such transfer to your Eligible Bank Account via ACH will
                    typically arrive within three (3) business days.

                    b. Instant Deposit. If such feature is available to you, you may
                    transfer funds from your Cash App Balance to your Eligible
                    Bank Account instantly via the Cash App’s instant deposit
                    feature, which is subject to the fees detailed in the Instant
                    Deposit experience.

                    c. Limitations. Square may limit how many transfers you can
                    initiate from your Cash App to your Eligible Bank Account
                    and the amount of funds you can transfer in a single
                    transaction. We reserve the right to delay or further limit
                    such transfers while we screen for risk, or we may request
                    you provide additional information to verify your identity. You
                    may not transfer funds from your Cash App Balance to your
                    Eligible Bank Account to evade a payment investigation. If
                    you attempt to transfer your Cash App Balance while we are
                    conducting an investigation, we may hold your funds at our
                    discretion to protect Square or a third party against the risk
                    of reversals, chargebacks, claims, fees, fines, penalties and
                    other liability. We also may defer or redirect payout or
                    restrict access to your funds as necessary to comply with
https://cash.app/legal/us/en-us/legal/us/en-us/tos                                                 16/47
9/12/2020             Case 4:20-cv-03056-DMR Document   79-3
                                                  Terms of ServiceFiled   09/14/20 Page 18 of 48
                                                                   | Cash App

                    applicable law, subpoena or court order, or if requested by
                    any governmental entity. You will remain liable for all
                    obligations related to your Account even after the Account is
                    closed.


                    4. Treatment of Funds


                    Square will not mix your funds with Square’s corporate funds.
                    Your funds will be held in pooled bank accounts with the funds
                    of other Cash App customers.



                    If you do hold funds in your Cash App Balance, Square will
                    hold such funds separate from its corporate funds, will not
                    use your funds for any corporate purposes, nor will Square
                    voluntarily make your funds available to its creditors in the
                    event of bankruptcy. Square will combine your funds with the
                    funds of other users and place those pooled accounts in one
                    or more bank accounts in Square’s name.


                    5. Interest


                    You will not receive interest on the funds that you have in your
                    stored balance.



                    You agree that you will not receive interest on or other
                    monies derived from the funds that Square handles and
                    places in pooled accounts. It is likely that Square will receive
                    interest on funds held for its users. In consideration for your
                    use of the Service, and with full knowledge and
                    understanding that Square will receive this interest, you

https://cash.app/legal/us/en-us/legal/us/en-us/tos                                                 17/47
9/12/2020             Case 4:20-cv-03056-DMR Document   79-3
                                                  Terms of ServiceFiled   09/14/20 Page 19 of 48
                                                                   | Cash App

                    irrevocably transfer and assign to Square all right that you
                    may have in any interest that may accrue on funds held in
                    pooled accounts.


                    V. Peer to Peer Service


                    1. Description Of Service

                    The peer-to-peer Service (“Peer-to-Peer Service”) allows you
                    to send funds or receive funds for peer-to-peer personal,
                    non-commercial purposes.


                    2. Sending Funds


                    You will be able to send funds using our P2P service if you have
                    a linked bank account or linked a credit card. If you have an
                    Unrestricted Account you will also be able to send funds using
                    our P2P service if you have funds available in your balance. You
                    authorize us to move funds on your behalf. We won’t be
                    responsible for certain incomplete transactions, as described
                    here.



                    Once you have opened an Account and either have funds
                    available in an Eligible Transaction Account or linked a credit
                    card issued by a U.S.-based bank or financial institution
                    bearing the trademark of Visa, MasterCard, Discover, or
                    American Express Travel Related Payment Services
                    Company, Inc. (“American Express”) (an “Eligible Credit
                    Account), you will be able to send funds using the Peer-to-
                    Peer Service. Note that your Cash App Balance will not be an
                    “Eligible Transaction Account” until you have given us certain
                    information and we have verified your identity, as set forth
https://cash.app/legal/us/en-us/legal/us/en-us/tos                                                 18/47
9/12/2020             Case 4:20-cv-03056-DMR Document   79-3
                                                  Terms of ServiceFiled   09/14/20 Page 20 of 48
                                                                   | Cash App

                    above. This means that until (a) you give us this information
                    (b) we verify your identity and (c) you have an Unrestricted
                    Account, you will not be able to use the Cash App Balance to
                    send funds using the Peer-to-Peer Service. Your Cash App
                    Balance is an “Eligible Transaction Account” only if you have
                    an Unrestricted Account. With a Restricted Account, you may
                    send funds with the Peer-to-Peer Service using an Eligible
                    Credit Account or an Eligible Bank Account.

                    As a party initiating a transfer (“Sender”), you will send funds
                    to your selected recipient (“Recipient”) by designating the
                    Recipient and the transfer amount to us (a “Payment
                    Instruction”). Your Payment Instruction authorizes us to move
                    funds from your Eligible Transaction Account or Eligible
                    Credit Account to your designated Recipient (a “P2P
                    Payment”). By submitting a Payment Instruction, you are also
                    authorizing us to move funds to your applicable Eligible
                    Transaction or applicable Eligible Credit Account for P2P
                    Payments that are canceled or otherwise returned.

                    You understand and agree that when you initiate a P2P
                    Payment Instruction using the Service, the processing of the
                    Payment Instruction will begin, and funds will leave your
                    Eligible Transaction Account, as early as the moment of the
                    initiation of such Payment Instruction. However, we will only
                    begin to process the requested transfer of funds to the
                    Recipient once the Recipient has provided all required
                    information, and you hereby authorize and direct us to retain
                    such funds until the earlier of such time as the Recipient has
                    provided all required information or fourteen (14) days.

                    You agree that we shall incur no liability if we are unable to
                    complete any transaction because of: (i) insufficient funds in
                    your Eligible Transaction Account or Eligible Credit Account;
                    (ii) malfunction of the Peer-to-Peer Service due to
                    circumstances beyond our control or due to circumstances
https://cash.app/legal/us/en-us/legal/us/en-us/tos                                                 19/47
9/12/2020             Case 4:20-cv-03056-DMR Document   79-3
                                                  Terms of ServiceFiled   09/14/20 Page 21 of 48
                                                                   | Cash App

                    that you were already aware of at the time you initiated your
                    Payment Instruction; (iii) inaccurate or insufficient Payment
                    Instructions; or (iv) failure of the Recipient to claim the P2P
                    Payment; or (v) either you or the Recipient does not provide
                    us with any information that we request, or we are unable to
                    verify your identity or the identity of the Recipient to our
                    satisfaction.


                    3. Requesting Funds

                    You may also request funds to be transferred to you through
                    the Peer-to-Peer Service by designating the amount of funds
                    requested and your selected Sender (a “Cash Request”). If
                    the Sender approves your Cash Request, your Cash Request
                    will become the Sender’s Payment Instructions and be
                    processed as described in these Cash Terms.


                    4. Receiving Funds

                    Any P2P Payment you receive via the Peer-to-Peer Service
                    will be stored in your Cash App Balance.


                    5. Peer-to-Peer Service Payment Amount Limits


                    If you’re sending large amounts of money over the thresholds
                    described here, you will need to provide additional ID so that we
                    can make sure you are who you say you are.



                    Additional identification information will be required to send
                    more than two hundred and fifty dollars ($250) in any one
                    transaction or in multiple transactions over any seven (7) day
                    period or to receive more than one thousand dollars ($1,000)
https://cash.app/legal/us/en-us/legal/us/en-us/tos                                                 20/47
9/12/2020             Case 4:20-cv-03056-DMR Document   79-3
                                                  Terms of ServiceFiled   09/14/20 Page 22 of 48
                                                                   | Cash App

                    in any thirty (30) day period. Senders may not send more
                    than seven thousand five hundred dollars ($7,500) in any one
                    transaction or in multiple transactions over any seven (7) day
                    period, subject to some restrictions. We may adjust these
                    limits at any time in our discretion. Current limits are posted
                    on our Support Center.


                    6. Peer-to-Peer Service Fees


                    Sending money to others through our P2P service is currently
                    free, but we can charge fees in the future.



                    There are currently no fees for sending funds via an Eligible
                    Transaction Account using the Peer-to-Peer Service. The fee
                    for sending funds using an Eligible Credit Account through
                    Peer-to-Peer Service will be displayed at the time of the
                    transaction. We reserve the right to charge for or change the
                    fees associated with use of the Peer-to-Peer Service at any
                    time subject to these Cash Terms.


                    7. Payment Cancellation, Stop Payment Requests and
                    Refused Payments

                    Our ability to stop a P2P Payment Instruction or recover
                    funds associated with an unauthorized Payment Instruction
                    will depend on how the Payment Instruction was initiated,
                    and whether the Payment Instruction has begun processing.
                    P2P Payments not claimed by a Recipient for fifteen (15) days
                    after the processing has begun will be canceled
                    automatically. We will attempt to return any unclaimed,
                    refused, refunded, prohibited, or denied P2P Payment to
                    your Eligible Transaction Account or Eligible Credit Account,

https://cash.app/legal/us/en-us/legal/us/en-us/tos                                                 21/47
9/12/2020             Case 4:20-cv-03056-DMR Document   79-3
                                                  Terms of ServiceFiled   09/14/20 Page 23 of 48
                                                                   | Cash App

                    as applicable. If we are not able to do so, we may use other
                    reasonable means to return the P2P Payment to you, as
                    permitted by applicable law.


                    8. Invalid P2P Payments


                    If we believe you received a payment that should not have been
                    made for some reason (for example, fraud), you give us
                    permission to reverse that payment. We are not responsible for
                    any payments that you receive, even if you don’t know who sent
                    the payment.



                    If you receive a P2P Payment and we later determine in our
                    sole discretion that the P2P Payment was invalid for any
                    reason, you hereby authorize us to move funds from the
                    applicable Eligible Transaction Account or Eligible Credit
                    Account in an amount equal to the P2P Payment.

                    You acknowledge and agree that we will not be liable in any
                    way for any P2P Payments that you may receive, regardless
                    of whether you authorized the Sender to send them to you.


                    9. Risk of Fraudulent Transactions

                    The Peer-to-Peer Service is a money transmission service. As
                    a result, fraudulent transactions may result in the loss of
                    funds with no recourse.


                    VI. Cash Card


                    1. Issuance of the Cash Card

https://cash.app/legal/us/en-us/legal/us/en-us/tos                                                 22/47
9/12/2020             Case 4:20-cv-03056-DMR Document   79-3
                                                  Terms of ServiceFiled   09/14/20 Page 24 of 48
                                                                   | Cash App




                    We may arrange for a bank to provide you with a virtual or
                    physical Cash Card. By using the Cash Card, you agree to any
                    additional applicable terms from the issuing bank. We may
                    cancel, repossess or revoke your Cash Card at any time.



                    Square may arrange for an issuing bank to provide you with
                    access to a prepaid payment card under the Cash App
                    Prepaid Card Program or a debit card under the demand
                    deposit account program (each a “Cash Card”). By using the
                    Cash Card, you agree to the Cash App Prepaid Card Program
                    Agreement or the Cash Lincoln Savings Bank Terms, as
                    applicable (each the “Cash Card Terms”), which may be
                    updated from time to time. For avoidance of doubt, the
                    applicable Cash Card Terms are between you and the issuing
                    bank of your card program, not Square, and in the event of
                    any inconsistency between these Cash Terms and the
                    applicable Cash Card Terms, the applicable Cash Card Terms
                    shall govern your use of the Cash Card and your relationship
                    with the issuing bank.

                    The Cash Card may be issued in virtual or physical form. To
                    activate the virtual card, and to request a physical card, you
                    need to follow in-app prompts.

                    We reserve the right to reject signatures and card
                    applications for any reason. Prohibited signatures include,
                    but are not limited to, those signatures that depict
                    inappropriate subject matter, the intellectual property rights
                    of others, or an ink-intensive design.

                    Once you receive your physical card in the mail you must
                    follow the directions in the mailing to activate your card prior
                    to use. Your personal identification number (“PIN”) will be the
                    code you set as your Cash PIN, and you may reset the PIN in
https://cash.app/legal/us/en-us/legal/us/en-us/tos                                                 23/47
9/12/2020             Case 4:20-cv-03056-DMR Document   79-3
                                                  Terms of ServiceFiled   09/14/20 Page 25 of 48
                                                                   | Cash App

                    the Cash App. Your physical card may be cancelled,
                    repossessed, or revoked at any time without prior notice at
                    our discretion (including for depicting a prohibited signature)
                    subject to applicable law.


                    2. Using the Cash Card


                    You can use your Cash Card to make purchases using any
                    available Cash App balance. You agree we can move funds from
                    your balance to your Cash Card for purchases that you make
                    with your Cash Card.



                    Your Cash Card may be used to make purchases with a
                    merchant using any available amounts in your Cash App
                    Balance. Upon activating the Service, you instruct Square to
                    use the available funds in your Cash App Balance to load
                    your Cash Card for making purchases with your Cash Card
                    and to transfer the funds from your Cash App Balance to
                    your Cash Card upon receipt of funds into your Cash App
                    Balance.


                    3. Payment Transaction Limits


                    You agree that you won’t make a purchase or transaction in
                    excess of the funds available in your balance and if you do, you
                    agree that we can recover any negative balance.



                    You can only make transactions using your Cash Card to the
                    extent that you have funds in your Cash App Balance to
                    support those transactions. You agree not to make a

https://cash.app/legal/us/en-us/legal/us/en-us/tos                                                 24/47
9/12/2020             Case 4:20-cv-03056-DMR Document   79-3
                                                  Terms of ServiceFiled   09/14/20 Page 26 of 48
                                                                   | Cash App

                    purchase or other transaction in excess of the funds available
                    in your Cash App Balance. If you do make a purchase or
                    other transaction that exceeds the funds available in your
                    Cash App Balance, you agree that we can recover any
                    negative balance incurred.


                    4. No Right to Stop Payment

                    You do not have the right to stop payment on a transaction
                    originated with your Cash Card.


                    5. “Disable Card” Feature


                    You may use the “Disable Card” feature of Cash App to disable
                    your Cash Card if you lose your Cash Card or think it has been
                    stolen.



                    In the event of a lost, stolen, or misplaced Cash Card, or you
                    otherwise want to prevent future transactions from your
                    Cash Card, you may disable your Cash Card with the Cash
                    App’s “Disable Card” feature within the Cash App. Use of this
                    feature will not prevent processing of pending transactions
                    initiated prior to disabling your Cash Card. In the event you
                    have found your card, or otherwise want to enable a disabled
                    Cash Card, you must select the “Enable Card” option within
                    the Cash App before your “disabled” Cash Card can be used
                    for transactions. You are responsible for preventing
                    unauthorized disabling and enabling activity on your device
                    relating to your Cash Card. Such activity, when not
                    authorized, may be deemed invalid in Square’s sole
                    discretion.


https://cash.app/legal/us/en-us/legal/us/en-us/tos                                                 25/47
9/12/2020             Case 4:20-cv-03056-DMR Document   79-3
                                                  Terms of ServiceFiled   09/14/20 Page 27 of 48
                                                                   | Cash App

                    6. Card Cancellation


                    If we determine that you are no longer eligible for a Cash Card,
                    we will let the issuing bank know and your Cash Card may be
                    canceled without notice.



                    We will inform the issuing bank if we determine that you are
                    no longer eligible for your Cash Card. If you are no longer
                    eligible for your Cash Card it may be canceled at any time
                    without notice as detailed in the applicable Cash Card Terms
                    and your funds will be returned to you unless they are the
                    subject of an investigation into suspected unlawful activity, or
                    if Square is otherwise required by law to withhold your funds.


                    7. Disclaimer


                    We make no guarantees regarding your Cash Card and we are
                    not responsible if it gets stolen, lost, destroyed, or used without
                    your permission.



                    Square disclaims all express or implied warranties as to your
                    Cash Card. Except as otherwise set forth herein or required
                    by applicable law, Square is not responsible if your Cash Card
                    is lost, stolen, destroyed, or used without your permission.


                    VII. Cash for Business


                    1. Transaction Processing for Sellers of Goods or Services



https://cash.app/legal/us/en-us/legal/us/en-us/tos                                                 26/47
9/12/2020             Case 4:20-cv-03056-DMR Document   79-3
                                                  Terms of ServiceFiled   09/14/20 Page 28 of 48
                                                                   | Cash App




                    If you are a seller of goods or services, we will process your
                    transactions as an agent on your behalf. We will charge you a
                    fee, depositing the balance of payments from your customers
                    into your Cash App balance. You allow us to void transactions if
                    we believe that a chargeback for the transactions will occur.



                    If your are a seller of goods or services you will be badged
                    with an official insignia or otherwise designated as having a
                    “Cash for Business” account. In doing so, you are creating a
                    Square Account (as that term is defined in the General
                    Terms) with us and you accept and agree to the Payment
                    Terms. We may use certain information from your Account
                    Information to create your Square Account and display such
                    information to your customers, such as on receipts. In
                    connection with the Payment Services (as defined in the
                    Payment Terms), you authorize us to act as your agent for the
                    purposes of holding, receiving, and disbursing funds on your
                    behalf. Once you have created an Account you will be able to
                    accept payments from Cash App users for the sale of goods
                    and services. We will, acting on your behalf, facilitate the
                    processing of such payment transactions. We will charge you
                    a fee for doing so. Payments from your customers, less our
                    fee, will be deposited to your Cash App Balance. You
                    acknowledge and agree that you may not have all features
                    and functionality of a standard Square Account. To protect
                    the integrity of the system and reduce risk that a transaction
                    may be reversed or charged back to your Square Account (a
                    “Chargeback”), in some cases where we reasonably believe a
                    Chargeback is likely, you also direct and authorize us, as your
                    agent, to void the transaction, rather than hold funds as
                    described in the Payment Terms.



https://cash.app/legal/us/en-us/legal/us/en-us/tos                                                 27/47
9/12/2020             Case 4:20-cv-03056-DMR Document   79-3
                                                  Terms of ServiceFiled   09/14/20 Page 29 of 48
                                                                   | Cash App

                    2. Purchases from Cash for Business Sellers


                    You may use your account or a linked card to purchase goods
                    and services from Cash for Business sellers. By initiating a
                    payment to a Cash for Business seller, you agree to let that
                    seller debit your account or linked card to complete the
                    transaction. You can use your Cash App Balance to purchase
                    goods and services from Cash for Business sellers only after we
                    have verified your identity.



                    As a Cash App customer, you may purchase goods and
                    services from Cash for Business Sellers or to make donations
                    to charities or political campaigns who use Cash for Business.
                    Note that you can fund these purchases from your Cash App
                    Balance only if we have verified your identity as described
                    above. If we have not yet verified your identity, then you will
                    not be able to use your Cash App Balance to purchase goods
                    or services from Cash for Business Sellers or to make
                    donations to charities or political campaigns who use Cash
                    for Business. You may only use other authorized linked
                    accounts for such transactions.

                    Typically Cash for Business Sellers will be identified to you by
                    a badge in the Cash App. By initiating a payment transaction
                    to a Cash for Business Seller, you authorize the Cash for
                    Business Seller to charge your applicable Eligible Transaction
                    Account or Eligible Credit Account to complete the purchase
                    or donation and you consent to sharing information from
                    your Account with the Cash for Business Seller. In the event
                    you are entitled to a reversal, refund, chargeback, or other
                    adjustment associated with any purchase you made through
                    Cash for Business, you also authorize a credit to the
                    applicable Eligible Transaction Account or Eligible Credit
                    Account to accomplish that transaction. Purchases from
https://cash.app/legal/us/en-us/legal/us/en-us/tos                                                 28/47
9/12/2020             Case 4:20-cv-03056-DMR Document   79-3
                                                  Terms of ServiceFiled   09/14/20 Page 30 of 48
                                                                   | Cash App

                    Cash for Business Sellers using your Eligible Credit Account
                    or Eligible Bank Account will be processed by Square as
                    agent for Cash for Business Sellers in accordance with these
                    Cash Terms.


                    VIII. OTHER LEGAL TERMS


                    1. Recovery of Funds


                    You give us permission to recover amounts you owe by debiting
                    funds available in your Cash App account or any other account
                    you may have with Square. This may involve us making attempts
                    to recover less than the full amount you owe to us. We might
                    contact you or take other legal actions to collect amounts due.



                    You authorize Square to recover funds from you in
                    accordance with these Service Terms and any other
                    agreement you have with us, including if you owe amounts to
                    us or for reason of fraud or illegal activity.

                    You authorize Square to debit, charge, setoff against and
                    otherwise recover funds from your Account, your Cash App
                    Balance, any Eligible Bank Account or Eligible Credit
                    Account, any connected Square Account, any Balance (as
                    defined in the Payment Terms) or any Reserve (as defined in
                    the Payment Terms) if applicable, and any payment
                    instrument, linked bank, depository and other account
                    registered in your Account. Your authorization will remain in
                    full force and effect until the later of closure or termination of
                    your Account, or the disbursement of all funds held on your
                    behalf.


https://cash.app/legal/us/en-us/legal/us/en-us/tos                                                 29/47
9/12/2020             Case 4:20-cv-03056-DMR Document   79-3
                                                  Terms of ServiceFiled   09/14/20 Page 31 of 48
                                                                   | Cash App

                    Further, in the event that any attempt to recover funds from
                    you should fail, your authorizations hereunder include your
                    grant to Square of new, original authorizations to recover all
                    or less than all of the amount you owe us or belong to us. You
                    authorize Square to take the above steps without prior notice
                    to you and irrespective of (i) whether we have made demand
                    under these Cash Terms, the Payment Terms, the General
                    Terms or any other agreement you have with us; and (ii)
                    whether the obligation is contingent, matured or unmatured.
                    Your authorization hereunder includes all authorizations to
                    take the above steps in complete compliance with the
                    Network Rules and the NACHA Rules (as defined in the
                    Payment Terms). You agree that your grant of the
                    authorizations hereunder has the same legal effect as if you
                    had signed a paper containing the same terms.

                    If Square is unable to recover the funds by these means,
                    Square may attempt to contact you or may take other legal
                    actions to collect the amounts due, to the extent allowed by
                    applicable law.


                    2. Compliance with Governmental Authorities

                    Square may freeze, withhold, or remit funds in your Account
                    in response to a facially valid subpoena, court order, search
                    warrant, or other binding order from a governmental
                    authority, including but not limited to tax levies or wage
                    garnishment orders.


                    3. Limitations on Use


                    We may limit your funding sources to reduce risk. You will use
                    Cash App legally and in accordance with debit and credit card

https://cash.app/legal/us/en-us/legal/us/en-us/tos                                                 30/47
9/12/2020             Case 4:20-cv-03056-DMR Document   79-3
                                                  Terms of ServiceFiled   09/14/20 Page 32 of 48
                                                                   | Cash App

                    network rules. You agree to not abuse the payment system or
                    the service. We may block or reverse any transaction, including
                    those that violate our terms or the law, at your expense.



                    Square may limit the funding sources available for a specific
                    transaction at any time in its sole discretion. You may not use
                    unaffiliated prepaid cards or gift cards to fund transactions
                    on the Cash App.

                    You agree that you are independently responsible for
                    complying with all applicable laws in all of your activities
                    related to your use of the Service and for all communications
                    you send through the Service.

                    You further agree that in connection with your use of the
                    Service, or in the course of your interactions with Square, a
                    user or a third party, you will not (a) use your Account or the
                    Service in a manner that Square, Visa, MasterCard, American
                    Express or Discover reasonably believe to be an abuse of the
                    payment card system or a violation of payment card
                    association rules, (b) provide yourself a cash advance from
                    your Eligible Credit Account (or help others to do so), or (c)
                    use the Service to make transactions for the sole purpose of
                    earning rewards, perks, miles, points, etc. with your Eligible
                    Credit Account.

                    We reserve the right to block, refuse, or reverse any
                    transaction, in our sole discretion. We will notify the affected
                    parties promptly if we decide to do so, but notification is not
                    required if the transaction is prohibited by these terms or
                    applicable law. Neither we nor third parties to whom we
                    assign or delegate rights or responsibilities will be liable for
                    any claims or damages resulting from prohibited
                    transactions. All costs for research and resolution for any

https://cash.app/legal/us/en-us/legal/us/en-us/tos                                                 31/47
9/12/2020             Case 4:20-cv-03056-DMR Document   79-3
                                                  Terms of ServiceFiled   09/14/20 Page 33 of 48
                                                                   | Cash App

                    misapplied, misposted or misdirected prohibited transactions
                    will be your sole responsibility and not ours.


                    4. Limitations on Our Liability for Failure to Complete
                    Transactions


                    There are some circumstances where we will not be liable if
                    transactions do not go through. Those circumstances are listed
                    here.



                    We will not be liable, for failure to complete transactions in
                    the following circumstances: (a) Through no fault of ours,
                    there are insufficient funds in your Cash App Account to
                    complete the transaction; (b) A merchant refuses to accept
                    your Cash Card; (c) The information supplied by you is
                    incorrect, incomplete, ambiguous or untimely; (d) An ATM
                    where you are making a cash withdrawal does not have
                    enough cash; (e) An electronic terminal (Point of Sale or ATM)
                    where you are making a transaction does not operate
                    properly; (f) Access to funds in your Cash App Account have
                    been blocked after you reported your Cash Card lost or
                    stolen; (g) The transaction cannot be completed because
                    your Cash Card is damaged; (h) There is a hold or your funds
                    are subject to legal or administrative process or other
                    encumbrance restricting their use; (i) We have reason to
                    believe the requested transaction is unauthorized; (j)
                    Circumstances beyond our control (such as fire, flood, power
                    failure, strike, labor dispute, critical service provider failure,
                    computer breakdown, telephone line disruption, government
                    or regulatory action, or a natural disaster) prevent or delay
                    the completion of the transaction, despite reasonable
                    precautions that we have taken; or (k) Any other exception
                    stated in our Agreement with you.
https://cash.app/legal/us/en-us/legal/us/en-us/tos                                                 32/47
9/12/2020             Case 4:20-cv-03056-DMR Document   79-3
                                                  Terms of ServiceFiled   09/14/20 Page 34 of 48
                                                                   | Cash App

                    5. Dispute Resolution

                    Each of your external funding sources may have different
                    dispute resolution rights and procedures in the event your
                    transaction turns out to be unsatisfactory (if, for example, you
                    are disputing charges on your account). Your dispute
                    resolution rights are determined by the funding source used
                    to fund the applicable transaction. Please consult the terms
                    and conditions of such funding source for more detail.


                    6. Changes to External Account Numbers

                    If your Eligible Credit Account or your debit card account
                    number changes or the expiration date changes, we may
                    acquire that information from our financial services partner
                    and update your Account accordingly.


                    7. Our Relationship With You

                    We are an independent contractor for all purposes, except
                    that we act as your limited agent with respect to the custody
                    and transfer of your funds for the purposes set forth herein
                    only.


                    8. Termination of Account


                    We can terminate or refuse your access to the service at any
                    time, for any reason.



                    Square may terminate, close, or suspend your Account or
                    use the Service at any time for any reason. Any such
                    termination does not relieve you of any of your obligations to

https://cash.app/legal/us/en-us/legal/us/en-us/tos                                                 33/47
9/12/2020             Case 4:20-cv-03056-DMR Document   79-3
                                                  Terms of ServiceFiled   09/14/20 Page 35 of 48
                                                                   | Cash App

                    Square under these Cash Terms and any amounts owed to us
                    as provided in these Cash Terms, the General Terms, or any
                    other agreement you have with us. We will not be responsible
                    for any loss, damage, harm or consequences, including any
                    delay or inconvenience you may suffer as a result of our
                    exercise of our rights under this section.


                    9. Services Upon Closure of Account


                    When your Cash App account is closed, we’ll settle any pending
                    transactions and return remaining funds in your account to you.
                    We may need to hold your funds if there is an investigation at
                    the time your Account is closed.



                    Any pending transactions at the time of termination, closure,
                    or suspension of your Account will be settled. Any funds that
                    we are holding in custody for you at the time of termination,
                    suspension, or closure of your Account, less any applicable
                    fees, (1) may be made available for you to cash out in
                    Square’s discretion and subject to the other conditions in
                    these Cash Terms, and (2) we may require you to link a new
                    bank account that has not been associated with your
                    Account to cash out such funds.. If an investigation is
                    pending at the time of closure, we may hold your funds until
                    resolution of the investigation.


                    10. Unclaimed Property

                    If your Account is inactive for an extended period of time it
                    may be deemed “unclaimed” or “abandoned” under your
                    state’s law. If this occurs, Square will provide you with notice
                    as required by applicable law. If funds still remain in your

https://cash.app/legal/us/en-us/legal/us/en-us/tos                                                 34/47
9/12/2020             Case 4:20-cv-03056-DMR Document   79-3
                                                  Terms of ServiceFiled   09/14/20 Page 36 of 48
                                                                   | Cash App

                    Account, Square will escheat such funds as required by
                    applicable law.


                    11. Referral Programs

                    From time to time, we may offer referral programs or
                    incentives for inviting others to use the Service (a “Referral
                    Program”). Any bonuses or incentives under such Referral
                    Program shall be subject to the then current Referral
                    Program terms, if applicable, and otherwise at our sole
                    discretion.


                    12. Taxes.

                    As a Recipient or Cash for Business Seller, you may be asked
                    to provide certain information used to assist Square in
                    complying with its obligations under the United States
                    Internal Revenue Code and the applicable Treasury
                    Regulations, or state and local governments. By providing
                    Square with this information you are certifying that the
                    information provided is true and accurately reflective of your
                    use of the Service. When indicating that you are a Cash for
                    Business Seller, you certify that such use of Cash App is to
                    receive payment(s) that are “reportable payment
                    transactions” as defined in Treas. Reg. § 1.6050W–1(a)(3) and
                    the associated applicable state and local regulations,
                    including, but not limited to, the payments for goods and
                    services. When indicating that your use of the Service is
                    “Personal” use, you certify that such use is solely for receipt
                    of payments other than non-reportable payment
                    transactions. For avoidance of doubt, “Personal use” does
                    not allow for the receipt of payment for goods and services
                    you provide others that constitute “reportable payment
                    transactions”.
https://cash.app/legal/us/en-us/legal/us/en-us/tos                                                 35/47
9/12/2020             Case 4:20-cv-03056-DMR Document   79-3
                                                  Terms of ServiceFiled   09/14/20 Page 37 of 48
                                                                   | Cash App




                    Mobile Check Capture Terms of
                    Service
                    Dated: May 13, 2020

                    This page explains our terms for Mobile Check Capture. By
                    using the service you agree to these terms.

                    These Mobile Check Capture Terms of Service (the “Mobile
                    Check Capture Terms”) govern your use of Mobile Check
                    Capture which enables you to use Cash App, a payment
                    service and financial platform offered by Square, Inc.
                    (“Square,” “we,” “our,” or “us”) and certain hardware (such as a
                    smartphone or other mobile device) approved by us to create
                    electronic images of the front and back of certain eligible
                    paper checks and to transmit those images and other
                    information, including, without limitation, information
                    captured from the magnetic ink character recognition (MICR)
                    line for review, processing and loading into your Cash App
                    Balance (as defined in the Additional Virtual Currency Terms
                    of Service).


                    I. General Information


                    This section defines what an Electronic Check is and details
                    what data we collect from the Electronic Check. It also informs
                    you that we may decline to process your check or reverse our
                    decision to process your check. To protect yourself, you should
                    retain your paper check for two weeks. You agree not to use this
                    feature to disrupt Cash App or to conduct illegal activity.



https://cash.app/legal/us/en-us/legal/us/en-us/tos                                                 36/47
9/12/2020             Case 4:20-cv-03056-DMR Document   79-3
                                                  Terms of ServiceFiled   09/14/20 Page 38 of 48
                                                                   | Cash App

                    1. “Electronic Check” means the electronic image of, and
                    electronic information derived from, a paper check, as well as
                    any associated data (including information you provide us or
                    that Cash App collects in connection with the submission of
                    the check image).

                     2. When you submit an Electronic Check, Cash App may
                        capture and retain various information from the mobile
                        device, including time and geolocation data. To use Mobile
                        Check Capture, you must have provided Cash App with all
                        hardware and operating permissions that it requests,
                        including permission to access your device’s camera, files
                        stored on your device, device time, and geolocation
                        information.

                     3. After we receive your transmission, we will review each
                        Electronic Check. We may decline to accept an Electronic
                        Check in our sole discretion, even if the Electronic Check
                        meets the eligibility standards and your Cash App account
                        is in good standing. You should not assume that any check
                        will be accepted for Mobile Check Capture. If you will need
                        to cash a check immediately, then you should have backup
                        check cashing options for situations where Mobile Check
                        Capture does not accept your check.

                     4. After we have accepted an Electronic Check from you, you
                        must keep the original check in a secure location for two
                        weeks. It is imperative that you do so, because we reserve
                        the right to reverse our decision to accept an Electronic
                        Check. If we do, we will notify you of our decision, and you
                        may cash or deposit the check through another service or
                        at a different institution. After two weeks, you must either
                        destroy the original check or clearly and indelibly mark it
                        as VOID, unless we have contacted you with other
                        instructions.

https://cash.app/legal/us/en-us/legal/us/en-us/tos                                                 37/47
9/12/2020             Case 4:20-cv-03056-DMR Document   79-3
                                                  Terms of ServiceFiled   09/14/20 Page 39 of 48
                                                                   | Cash App

                     5. You will not use Mobile Check Capture to (i) interfere with
                        or disrupt the operation of Cash App or Mobile Check
                        Capture; nor (ii) conduct or engage in any illegal business
                        or activity, infringe any third party Intellectual Property
                        Rights using Mobile Check Capture or Cash App.


                    II. Eligibility Requirements


                    This section details the requirements your paper check must
                    meet to be eligible for Mobile Check Capture.



                    You may use Mobile Check Capture to submit a paper check
                    to us only if the paper check meets all of the requirements
                    listed below. A paper check that meets all of these
                    requirements is an “Eligible Check”:
                     1. The check is written to the order of you, or jointly to you
                        and another person;
                    2. The check is in your possession and control;
                    3. The check is drawn on or payable by a bank, credit union,
                        or other depository institution in the United States;
                    4. The check is payable in United States Dollars;
                    5. The check has been properly signed or similarly
                        authenticated by the maker;
                    6. The amount of the check does not exceed the maximum
                        check amount that Square has set for your use of Mobile
                        Check Capture, and will not cause the total amount of
                        checks you have submitted to via Mobile Check Capture to
                        exceed any daily, weekly, monthly, or other limits on the
                        dollar volume of checks that you may submit with Mobile
                        Check Capture;
                    7. The check is dated, and the date of the check is in the
                        past (i.e., the check is not postdated), but no more than 90

https://cash.app/legal/us/en-us/legal/us/en-us/tos                                                 38/47
9/12/2020             Case 4:20-cv-03056-DMR Document   79-3
                                                  Terms of ServiceFiled   09/14/20 Page 40 of 48
                                                                   | Cash App

                       days earlier than the date that you submit it through
                       Mobile Check Capture;
                    8. Neither the check nor any electronic image generated with
                       the check has been cashed or deposited previously, by
                       you or anyone else;
                    9. The check has not been altered in any way since it was
                       issued (except for the indorsement required by these
                       terms and conditions);
                   10. The check has been indorsed by you strictly in accordance
                       with the instructions given to you by us when you create
                       the Electronic Check, and had not been indorsed by you or
                       anyone else before; and
                   11. The check has not been dishonored previously, nor are
                       you aware of any reason to believe that the check will be
                       dishonored (e.g., you have been told that the maker of the
                       check does not have enough money in the account to
                       cover the check).


                    III. Representations and Warranties


                    Here is the part where you tell us all the information on the
                    check you are transmitting through Mobile Check Capture is
                    true and that the check is eligible for this service.



                    Each time that you submit an Electronic Check with Mobile
                    Check Capture, you represent and warrant to us that all of
                    the following are true:

                     1. The check that you are using to create the Electronic
                        Check is an Eligible Check (i.e., it meets all of the eligibility
                        criteria listed above) as of the time that you submit the
                        Electronic Check with Mobile Check Capture;

https://cash.app/legal/us/en-us/legal/us/en-us/tos                                                 39/47
9/12/2020             Case 4:20-cv-03056-DMR Document   79-3
                                                  Terms of ServiceFiled   09/14/20 Page 41 of 48
                                                                   | Cash App

                     2. Prior to submitting the Electronic Check, you visually
                        inspected the check images to confirm that they
                        accurately reflect the original paper check;
                     3. All of the information you submit to us in connection with
                        the Electronic Check (such as the check amount that you
                        input manually) is true, accurate, and complete;
                     4. The information in the Electronic Check is clear, legible,
                        and accurate, including (but not limited to) all of the
                        following information:
                     5. The MICR data on the bottom of the check front;
                     6. The check date;
                     7. The name of the person to whom the check is written
                        (which must be you);
                     8. The check writer’s signature; and
                     9. Your indorsement on the back of the check.


                    IV. What to Do After You Submit an Electronic Check


                    You must keep your check for two weeks after you use Mobile
                    Check Capture. We may need to contact you about your check.
                    Please update your contact information on Cash App.



                    1. After you submit an Electronic Check with Mobile Check
                    Capture, wait until the app confirms successful submission.
                    Then, place the original paper check in a secure location.
                    Keep the original check for two weeks, and then destroy it,
                    unless we instruct you otherwise.
                    2. It is critical that we be able to contact you after you submit
                       an Electronic Check with Mobile Check Capture. Before
                       using the Mobile Check Capture, confirm that all your
                       contact information in the Cash App is up to date. Be sure
                       to check your email and text messages for the email
                       address and phone number we will use to contact you.
https://cash.app/legal/us/en-us/legal/us/en-us/tos                                                 40/47
9/12/2020             Case 4:20-cv-03056-DMR Document   79-3
                                                  Terms of ServiceFiled   09/14/20 Page 42 of 48
                                                                   | Cash App

                    V. Dishonored Electronic Checks

                    If any Electronic Check is dishonored or returned unpaid for
                    any reason, then we may immediately (and without further
                    notice to you) deduct any funds from the Electronic Check
                    that we have credited to your Cash App Balance. If we have
                    already made funds from the Electronic Check available to
                    you then this deduction may result in a negative Cash App
                    Balance. We may recover funds from you in accordance with
                    the Additional Virtual Currency Terms of Service "Recovery of
                    Funds" to bring your negative balance to zero.


                    VI. Claims by Drawee Bank


                    The bank that accepts your check from us may have a claim
                    against us if there are problems with your check. Some common
                    problems, but not all, are listed here. If we make the bank that
                    accepts your check whole, then we may recover funds from you.



                    Pursuant to applicable law and the rules of the check
                    collection system, the drawee bank or a collecting bank
                    might pursue a warranty claim or other claim against us
                    related to the Electronic Check, even after the check was
                    honored and paid in full. Common grounds for claims like this
                    include:
                     1. The original check, or another electronic check created
                        from the original check, was presented for payment, either
                        before or after the drawee bank paid the Electronic Check;
                    2. The maker’s signature or any indorsement was forged, or
                        the check was otherwise issued fraudulent and without the
                        authorization of a person authorized to write checks on the
                        account;
                    3. The check was altered after it was made; and
https://cash.app/legal/us/en-us/legal/us/en-us/tos                                                 41/47
9/12/2020             Case 4:20-cv-03056-DMR Document   79-3
                                                  Terms of ServiceFiled   09/14/20 Page 43 of 48
                                                                   | Cash App

                     4. The information in the Electronic Check images did not
                        match the information that you provided at the time that
                        you submitted the Electronic Check, or it was not possible
                        to verify that information because the information in the
                        Electronic Check images was illegible.

                    These are just a few examples of the reasons that the drawee
                    bank or a collecting bank may assert a claim with respect to
                    the Electronic Check to recover amounts paid. If we (or one
                    of our banks or other service providers) are subject to such a
                    claim, then we may immediately recover funds from you in
                    accordance with the Additional Cash App Terms of Service -
                    Recovery of Funds (and without notice to you).


                    VII. Funds Availability


                    1. Your Ability to Withdraw or Use Funds from an Electronic
                    Check


                    We may delay your access to funds while we process your check.



                    Our policy is to delay the availability of funds from Electronic
                    Checks that you Successfully Submit (as defined below) with
                    Mobile Check Capture. During the delay, you may not use the
                    funds for transactions, including transactions to: (i) make a
                    payment to another Cash App customer (including a Cash for
                    Business Seller); (ii) withdraw cash using your Cash Card; (iii)
                    make a purchase with your Cash Card; (iv) fund a transfer to
                    your Eligible Bank Account; (v) initiate a “Buy” transaction for
                    virtual currency; or (vi) fund an order to purchase securities
                    using your Cash App Investing Account.


https://cash.app/legal/us/en-us/legal/us/en-us/tos                                                 42/47
9/12/2020             Case 4:20-cv-03056-DMR Document   79-3
                                                  Terms of ServiceFiled   09/14/20 Page 44 of 48
                                                                   | Cash App

                    An Electronic Check is considered “Successfully Submitted”
                    when you have received confirmation within the Cash App
                    that the Electronic Check has been submitted and accepted
                    by us.


                    2. When Funds From an Electronic Check Generally Will be
                    Available


                    This is where we tell you the cut off time for a check to be
                    submitted in order to be counted on a specific day and potential
                    hold periods.



                    The length of the delay is counted in business days from the
                    day that you Successfully Submit the Electronic Check. Every
                    day is a business day except Saturdays, Sundays, and federal
                    holidays. If you Successfully Submit an Electronic Check
                    before 7:00 p.m. Eastern Time on a business day, we will
                    consider the Electronic Check to have been Successfully
                    Submitted on that day. However, if you Successfully Submit
                    an Electronic Check after 7:00 pm Eastern Time or on a day
                    that is not a business day, we will consider that the Electronic
                    Check was Successfully Submitted on the next business day.
                    Funds from a U.S. Treasury check will generally be available
                    the first business day after you Successfully Submit the
                    Electronic Check with Mobile Check Capture, unless such
                    deposit is subject to a hold as otherwise provided in this
                    agreement.

                    Checks other than U.S. Treasury checks are subject to a hold
                    period between 1 and 15 business days.


                    3. Checks Returned or Subject to a Refund Claim

https://cash.app/legal/us/en-us/legal/us/en-us/tos                                                 43/47
9/12/2020             Case 4:20-cv-03056-DMR Document   79-3
                                                  Terms of ServiceFiled   09/14/20 Page 45 of 48
                                                                   | Cash App




                    We may make funds available to you before they clear from the
                    paying bank. If we do, and the funds do not clear the paying
                    bank you will be required to pay back the funds we made
                    available to you. If you present us with a check that has been
                    paid out by another bank and we also make funds available to
                    you, you will be required to repay the funds to us.



                    In many cases, funds from an Electronic Check will be made
                    available to you sooner than the Electronic Check can be
                    collected from the paying bank. This means that an
                    Electronic Check that you Successfully Submit with Mobile
                    Check Capture could be returned unpaid after funds have
                    been made available to you. If an Electronic Check is
                    returned unpaid, we may immediately reverse the amount
                    credited to your Cash App Balance for the Electronic Check.
                    If this results in a negative balance, then you will be required
                    to repay us this negative balance immediately. We may
                    recover funds from you in accordance with the Additional
                    Cash App Terms of Service - Recovery of Funds to bring your
                    negative balance to zero.

                    If an Electronic Check is presented for payment more than
                    once, the paying bank may recover funds paid on the
                    Electronic Check. If this happens, we may deduct the amount
                    of the Electronic Check from your Cash App Balance
                    immediately. If this results in a negative balance, you will be
                    required to repay the negative balance immediately, and we
                    may recover funds from you in accordance with the
                    Additional Cash App Terms of Service - Recovery of Funds to
                    bring your negative balance to zero.


                    VIII. Third Party Rights

https://cash.app/legal/us/en-us/legal/us/en-us/tos                                                 44/47
9/12/2020             Case 4:20-cv-03056-DMR Document   79-3
                                                  Terms of ServiceFiled   09/14/20 Page 46 of 48
                                                                   | Cash App




                    The image capture service on Cash App is provided by Mitek
                    Systems, Inc (“Mitek”). Below are Mitek’s rights to the
                    intellectual property and your license to use the technology.



                    Mitek Systems, Inc. enables the image capture services for
                    the Mobile Check Capture functionality.

                    SUCH CHECK CAPTURE SERVICE PROVIDER PROVIDES THE
                    SERVICE “AS IS”, AND “WITH ALL FAULTS”, MAKES NO
                    ADDITIONAL WARRANTIES EXPRESS OR IMPLIED RELATED
                    TO THE SERVICES, AND EXPRESSLY DISCLAIMS ANY AND
                    ALL OTHER WARRANTIES OF ANY KIND OR NATURE,
                    WHETHER EXPRESS OR IMPLIED, INCLUDING, WITHOUT
                    LIMITATION, ANY WARRANTY OF MERCHANTABILITY,
                    FITNESS FOR A PARTICULAR PURPOSE ACCURACY, TITLE,
                    AND NON-INFRINGEMENT OF THIRD PARTY RIGHTS.

                    THE CHECK CAPTURE SERVICE PROVIDER SHALL NOT BE
                    LIABLE TO YOU FOR ANY INDIRECT, PUNITIVE, SPECIAL,
                    INCIDENTAL OR CONSEQUENTIAL OR OTHER INDIRECT
                    DAMAGES UNDER ANY CAUSE OF ACTION ARISING OUT OF
                    YOUR USE OF THE CHECK CAPTURE SERVICE.

                    You acknowledge and agree that Mitek Systems, Inc. has
                    granted you a limited license to use the Mobile Check
                    Capture technology as contemplated in the integration with
                    Cash App only. You further acknowledge and agree that you
                    are prohibited from using, copying, distributing, duplicating,
                    or otherwise reproducing all or any part of the Mobile Check
                    Capture technology and any such unauthorized action shall
                    be a material breach of this Agreement. Without limiting the
                    foregoing, the licenses granted under this Agreement only
                    permits you to use Mobile Check Capture as part of the Cash
                    App, and you may not license the the Mobile Check Capture
https://cash.app/legal/us/en-us/legal/us/en-us/tos                                                 45/47
9/12/2020             Case 4:20-cv-03056-DMR Document   79-3
                                                  Terms of ServiceFiled   09/14/20 Page 47 of 48
                                                                   | Cash App

                    technology on a standalone basis and may not license the
                    Mobile Check Capture technology to any third party that will
                    modify or integrate it independent of the Cash App
                    integration in any manner.

                    You acknowledge and agree that, except to the extent
                    prohibited by law, we may share any information about you or
                    any of your transactions using Mobile Check Capture with
                    the service provider for any reason that we deem necessary,
                    including (i) to review transactions for fraud or irregularities;
                    (ii) to confirm that Mobile Check Capture is being used
                    properly and in accordance with these terms and conditions;
                    (iii) to help the service provider or us improve the Mobile
                    Check Capture for you and other users of the service,
                    including by using information about you and your
                    transactions to enhance algorithms and systems for the
                    detection of fraud or transaction monitoring.


                    United States
                    General Terms of Service
                    Additional Cash Terms of Service
                    Cash Sutton Bank Terms of Service
                    Cash LDDA Terms
                    Cash Lincoln Savings Bank Terms of Service
                    Additional Virtual Currency Terms of Service
                    Cash App Investing Disclosure Library
                    Privacy Notice
                    Square E-Sign Consent
                    Auto Pay Authorization


                    United Kingdom
                    General Terms of Service
                    Additional Cash Terms of Service

https://cash.app/legal/us/en-us/legal/us/en-us/tos                                                 46/47
9/12/2020             Case 4:20-cv-03056-DMR Document   79-3
                                                  Terms of ServiceFiled   09/14/20 Page 48 of 48
                                                                   | Cash App

                    Privacy Notice for Cash App




                    ©2019 Square, Inc
                       Legal         Licenses        Security   Press   Bitcoin   Support   Status
                       Contact Us




https://cash.app/legal/us/en-us/legal/us/en-us/tos                                                   47/47
